Exhibit 10.1

 

ZAZA ENERGY CORPORATION
LONG TERM INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

1.                                      Agreement to Grant Restricted
Stock.   Subject to the conditions described in this agreement (the “Restricted
Stock Agreement”) and in the ZaZa Energy Corporation Long Term Incentive Plan
(the “Plan”), ZaZa Energy Corporation, a Delaware corporation (the “Company”),
hereby agrees to grant to Ian H. Fay (“Participant”) all rights, title and
interest in the record and beneficial ownership of fifty thousand (50,000)
shares (the “Restricted Stock”) of common stock, $0.01 par value per share, of
the Company (“Common Stock”).  This award of Restricted Stock shall be effective
as of the date (the “Grant Date”) of execution and delivery of that certain
Employment Agreement between the Company and Participant.  The Grant Date is
September 11, 2012.  All capitalized terms not otherwise defined herein shall
have the meanings set forth in the Plan, the terms of which are incorporated
herein by reference.

 

2.                                      Vesting.

 

(a)                                  Vesting Schedule.   Subject to the
satisfaction of the terms and conditions set forth in the Plan and this
Restricted Stock Agreement, Participant shall vest in his rights under the
Restricted Stock and the Company’s right to the return and reacquisition of such
shares shall lapse with respect to the Restricted Stock at 11:59 p.m. CST on
September 18, 2012, subject to effective shareholder approval of the Plan.

 

(b)                                 Forfeiture.    For the sake of clarity, the
Participant shall not have any rights to the Restricted Stock if effective
shareholder approval of the Plan is not obtained.

 

3.                                      Issuance and Transferability.

 

(a)                                  Registration and Restricting Legend.   Upon
grant, the Restricted Stock granted hereunder shall be registered in the name of
Participant and, unless and until such Restricted Stock vests, shall be left on
deposit with the Company, or in trust or escrow pursuant to an agreement
satisfactory to the Company, until such time as the restrictions on transfer
have lapsed.  If the Restricted Stock are represented by certificates, such
certificates shall be marked with the following legends:

 

“The shares represented by this certificate have been issued pursuant to the
terms of the ZaZa Energy Corporation Long Term Incentive Plan and may not be
sold, pledged, transferred, assigned or otherwise encumbered in any manner
except as is set forth in the terms of the Restricted Stock Agreement dated
September 17, 2012.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND
MAY BE OFFERED OR SOLD ONLY IF REGISTERED UNDER SUCH ACT OR LAWS OR IF AN
EXEMPTION FROM REGISTRATION IS AVAILABLE. THIS CERTIFICATE AND THE SHARES
REPRESENTED HEREBY MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, ENCUMBERED,
HYPOTHECATED, MORTGAGED, OR OTHERWISE DISPOSED OF, EITHER VOLUNTARILY OR
INVOLUNTARILY.”

 

(b)                                 Book Entry Form.   If the shares are held in
book entry form, then such entry will reflect, in a manner sufficient to effect
in a legally enforceable form, that such shares of Restricted Stock are subject
to the restrictions of this Restricted Stock Agreement and the Plan.

 

(c)                                  Stock Power.   Participant will deliver to
the Company a stock power, in substantially the form as Exhibit A attached
hereto or such form as required by the Company, endorsed in blank, with

 

--------------------------------------------------------------------------------


 

respect to the Restricted Stock.  The Participant, by acceptance of the
Restricted Stock, shall be deemed to appoint, and does so appoint by execution
of this Restricted Stock Agreement, the Company and each of its authorized
representatives as the Participant’s attorneys-in-fact to effect any transfer of
unvested, forfeited shares to the Company as may be required or permitted
pursuant to this Restricted Stock Agreement and to execute such documents as the
Company or such representatives deem necessary or advisable in connection with
any such transfer.

 

(d)                                 Release of Restrictions.   Upon vesting of
any portion of the shares of Restricted Stock and satisfaction of any other
conditions required by the Plan or pursuant to this Restricted Stock Agreement,
the Company shall promptly either issue a stock certificate, without such
restricted legend, for any shares of the Restricted Stock that have vested, or,
if the shares are held in book entry form, the Company shall remove the
notations on the book form for any shares of the Restricted Stock that have
vested.

 

(e)                                  Prohibition on Transfer.   Until
restrictions lapse, the Restricted Stock shall not be transferable.  No right or
benefit hereunder shall in any manner be liable for or subject to any debts,
contracts, liabilities, or torts of Participant.  Any purported assignment,
alienation, pledge, attachment, sale, transfer or other encumbrance of the
Restricted Stock, regardless of by whom initiated or attempted, prior to the
lapse of restrictions shall be void and unenforceable against the Company.  If,
notwithstanding the foregoing, an assignment, alienation, pledge, attachment,
sale, transfer or other encumbrance of the Restricted Stock is effected by
operation of law, court order or otherwise, the affected Restricted Stock shall
remain subject to the risk of forfeiture, vesting requirement and all other
terms and conditions of this Restricted Stock Agreement.  In the case of
Participant’s death or disability, Participant’s vested rights under this
Restricted Stock Agreement (if any) may be exercised and enforced by
Participant’s guardian or legal representative.

 

4.                                      Ownership Rights.   Subject to any
reservations, conditions or restrictions set forth in this Restricted Stock
Agreement and/or the Plan, upon grant to Participant of the Restricted Stock,
Participant shall be entitled to all voting rights applicable to the Restricted
Stock during the Restricted Period, but will not have the right to receive
dividends or other distributions.  In the event of forfeiture of shares of
Restricted Stock, the Participant shall have no further rights with respect to
such Restricted Stock.

 

5.                                      Reorganization of the Company.   The
existence of this Restricted Stock Agreement shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; any merger or consolidation of the
Company; any issue of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Restricted Stock or the rights thereof; the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

6.                                      Certain Restrictions.   By executing
this Restricted Stock Agreement, Participant acknowledges that he will enter
into such written representations, warranties and agreements and execute such
documents as the Company may reasonably request in order to comply with the
securities law or any other applicable laws, rules or regulations, or with this
Restricted Stock Agreement or the terms of the Plan.

 

7.                                      Amendment and Termination.   This
Restricted Stock Agreement or the Plan may be amended or terminated in
accordance with the terms of the Plan.

 

8.                                      Taxes and Withholdings.

 

(a)                                  Tax Consequences.   The granting, vesting
and/or sale of all or any portion of the Restricted Stock will trigger tax
liability.  Participant agrees that he shall be solely responsible for any such
tax liability.  Participant is encouraged to contact his tax advisor to discuss
any tax implications which may arise in connection with the Restricted Stock.

 

(b)                                 Withholding.   Participant acknowledges that
the vesting of Restricted Stock granted pursuant to this Restricted Stock
Agreement may result in federal, state or local tax withholding obligations. 
Participant understands and acknowledges that the Company will not deliver
shares of

 

2

--------------------------------------------------------------------------------


 

Common Stock until it is satisfied that appropriate arrangements have been made
to satisfy any tax obligation under this Restricted Stock Agreement or the Plan
and agrees to make appropriate arrangements suitable to the Company for
satisfaction of all tax withholding obligations.  Further, Participant hereby
agrees and grants to the Company the right to withhold from any payments or
amounts of compensation, payable in cash or otherwise, in order to meet any tax
withholding obligations under this Restricted Stock Agreement or the Plan.  As
such, if the Company requests that Participant take any action required to
effect any action described in this Section 8 and to satisfy the tax withholding
obligation pursuant to this Restricted Stock Agreement and the Plan, Participant
hereby agrees to promptly take any such action.

 

9.                                      No Guarantee of Tax Consequences.   The
Company, Board and Committee make no commitment or guarantee to Participant that
any federal, state or local tax treatment will apply or be available to any
person eligible for benefits under this Restricted Stock Agreement and assumes
no liability whatsoever for the tax consequences to Participant.

 

10.                               Severability.   In the event that any
provision of this Restricted Stock Agreement is, becomes or is deemed to be
illegal, invalid, or unenforceable for any reason, or would disqualify the Plan
or this Restricted Stock Agreement under any law deemed applicable by the Board
or the Committee, such provision shall be construed or deemed amended as
necessary to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Board or the Committee,
materially altering the intent of the Plan or this Restricted Stock Agreement,
such provision shall be stricken as to such jurisdiction, the Participant or
this Restricted Stock Agreement, and the remainder of this Restricted Stock
Agreement shall remain in full force and effect.

 

11.                               Terms of the Plan Control.   This Restricted
Stock Agreement is made pursuant to the Plan.  Notwithstanding anything in this
Restricted Stock Agreement to the contrary, the terms of the Plan, as amended
from time to time and interpreted and applied by the Committee, shall govern and
take precedence.

 

12.                               Governing Law.   This Restricted Stock
Agreement shall be construed in accordance with (excluding any conflict or
choice of law provisions of) the laws of the State of Delaware to the extent
federal law does not supersede and preempt Delaware law.

 

13.                               Consent to Electric Delivery; Electronic
Signature.   Except as otherwise prohibited by law, in lieu of receiving
documents in paper format, Participant agrees, to the fullest extent permitted
by law, to accept electronic delivery of any documents that the Company may be
required to deliver (including, but not limited to, prospectuses, prospectuses
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered by the Company. 
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which Participant has access. 
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his electronic signature is the same as, and shall have the same
force and effect as, his manual signature.

 

[signature blanks follow]

 

3

--------------------------------------------------------------------------------


 

Executed:  September 17, 2012

 

 

 

 

 

 

 

 

 

ZAZA ENERGY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Todd Brooks

 

Name (print):

Todd Brooks

 

Title:

CEO & President

 

 

 

 

 

 

Accepted:  September 17, 2012

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

/s/ Ian H. Fay

 

Ian H. Fay

 

 

 

Address:

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Assignment Separate from Certificate

 

FOR VALUE RECEIVED,
                                                               hereby sells,
assigns and transfers unto ZaZa Energy Corporation, a Delaware corporation (the
“Company”),                            (                          ) shares of
common stock of the Company represented by Certificate No.                  and
does hereby irrevocably constitute and appoint
                                                              , or his designee
or successor, as attorney to transfer the said stock on the books of the Company
with full power of substitution in the premises.

 

Dated:                                           , 20        .

 

 

 

 

 

 

Print Name

 

 

 

 

 

Signature

 

INSTRUCTIONS:  PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE. 
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS RIGHT TO
REACQUIRE THE SHARES IN CIRCUMSTANCES PROVIDED FOR IN THE RESTRICTED STOCK
AGREEMENT WITHOUT REQUIRING ADDITIONAL SIGNATURES ON THE PART OF THE
PARTICIPANT.

 

5

--------------------------------------------------------------------------------